DETAILED ACTION

Election/Restrictions
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 9, 2022. 
Applicant's election with traverse of Claims 1-4 and 8-14 in the reply filed on August 9, 2022 is acknowledged.  The traversal is on the ground(s) that claims 5-7 should remain in the application as they dependent from claim 1 and would not require additional searching.  This is not found persuasive because method of making claims 5-7 have acquired a separate status in the art in view of its different classification, and would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
However, upon allowance of the product claims, claims 5-7 will then be subject to being rejoined pursuant to the procedures set forth in the Official Gazette notice dated March 26, 1996 (1184 O.G. 86).
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
 	The IDS filed on September 26, 2022, December 14, 2020, November 10, 2020 and February 11, 2020 have been considered by the examiner.

Double Patenting
 Claims 1-4 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of Jeon et al. (U.S. Pat. 10,930,935) in view of Lee et al. (US 2018/0013129)
  Although the claims at issue are not identical, they are not patentably distinct from each other because Jeon recites a cathode additive for a lithium secondary battery comprising a composite comprising (Li6Co1-xMxO4) and (LiaMbOc) wherein M comprises one or more elements selected from the group consisting of P, B, F, W, and Zr, 0.1≤a≤6, 1≤b≤5, 1≤c≤8 and 0≤x<1.0 (claim 1), and a molar ratio of (LiaMbOc) and (Li6Co1-xMxO4) is from 2:1 to 60:1.   Jeon does not explicitly recite (LiaMbOc), i.e. a lithium nickel oxide.  However, Lee in the same field of endeavor discloses a lithium composite metal oxide (Lee in [0039], Formula 1) in which nickel is included. ([0043]) It is noted that Lee discloses its Formula 1 as an average composition ([0041]) which includes Ni, Co, and Mn elements, similarly as in Jeon.  Furthermore, Lee discloses additional elements M2 which include Zr and Ti, inter alia, and which partially substitutes the Ni, Co, and Mn and allows for metallic element distribution. ([0047])  The skilled artisan would find obvious to modify the formula of Jeon as a lithium nickel oxide.  The motivation for such a modification is for improved capacity and stability characteristics effected by including nickel, and to allow for improved battery characteristics by controlling the distribution of the metallic elements in the active material. ([0043], [0047])
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. (US 2015/0340692) discloses a cathode comprising lithium nickel oxide. (Park in [0022])  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722